      Case 1:18-cv-04814-LJL-SDA Document 293 Filed 04/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jodi Rouviere et al.,                                                        4/19/2021

                                Plaintiffs,
                                                               1:18-cv-04814 (LJL) (SDA)
                    -against-
                                                               ORDER
 Depuy Orthopaedics, Inc. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       On Wednesday, April 28, 2021, at 2:00 p.m. EDT, the Court will hold a telephonic oral

argument regarding Plaintiffs’ pending motion to modify the current scheduling order, pursuant

to Rule 16(d) of the Federal Rules of Civil Procedure, to permit the submission of supplemental

expert reports. At the scheduled time, the parties shall each separately call (888) 278-0296 (or

(214) 765-0479) and enter access code 6489745.

       In addition, it is hereby ORDERED, as follows:

       1. No later than Friday, April 23, 2021, DePuy shall file a letter setting forth whether

           “DePuy’s counsel and Plaintiffs agreed that DePuy would provide copies to Plaintiff of

           any records or materials obtained pursuant to the signed release provided to DePuy’s

           counsel,” as set forth in Plaintiffs’ Motion (see Pls.’ Mot., ECF No. 287, at 2 n.3.); and

       2. No later than Friday, April 23, 2021, Plaintiffs shall file proof regarding the agreement

           they assert was made, as set forth in paragraph 1 above (e.g., copies of

           correspondence, sworn declaration, etc.).
     Case 1:18-cv-04814-LJL-SDA Document 293 Filed 04/19/21 Page 2 of 2




SO ORDERED.

Dated:        New York, New York
              April 19, 2021

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     2
